ORDER
We grant the petition for certiorari to review the Court of Appeals’ decision in Brown v. Brown, 295 S. C. 354, 368 S. E. (2d) 475 (Ct. App. 1988).
The Appendix shall be docketed as the Transcript of Record as of the date of this order. Petitioner shall file eight additional copies of the Appendix by the deadline for filing the petitioner’s brief. The materials in the Appendix are not required to be certified copies. The parties are directed to file briefs in accordance with Supreme Court Rule 8, except only one original brief and nine copies shall be required. This matter shall proceed in conformity with the Court’s rules.